ELLISON, J.
— Plaintiff brought his action against ■defendant with attachment in and for seven hundred dollars. The attachment was dismissed and plaintiff had judgment on the merits, whereupon defendant appealed.
It appears that plaintiff leased his farm for one year to defendant for money rent. Afterwards, plaintiff purchased defendant’s growing crop and his interest in the lease (save his right to continue in the house) for seven hundred dollars which plaintiff paid him. Afterwards, for satisfactory reasons (the crop not being yet matured) the parties agreed that defendant should again become the tenant of plaintiff and should render to plaintiff a share of the crop as rent. After-wards the wheat was harvested. It was then sold by plaintiff, he paying over to defendant the latter’s portion of the sale money.
Plaintiff claims that when defendant became his tenant for a share of the crop it was understood and agreed between them that defendant was to return to plaintiff the seven hundred dollars paidhim for thecrop. .Defendant denies that he so agreed, and contends that no matter what plaintiff may have understood, that he did not contract to return or pay back the seven hundred dollars. On that issue the jury returned a verdict for plaintiff for seven hundred dollars and interest.
We think there is substantial evidence (the circumstances and reasonable inferences considered) to sustain the verdict. Plaintiff admitted in his testimony that defendant did not say, in express words, that he would pay back the seven hundred dollars he had received of plaintiff, but his testimony was such as to authorize the jury to say that such was the understanding of each party. A promise or contract need not be evidenced by precise words, or any particular formula of expression.
We find no such substantial objection to the instructions as would authorize us to reverse the judg*75ment. The principal ones asked by either party were ;given. Number three, refused for defendant, in all substantial respects was embraced within one given. In•■struction number four, on the question of preponderance •of evidence, was likewise properly refused since that was properly covered in another given at defendant’s instance.
We have considered the record as presented, in •connection with the oral and printed argument of counsel, and find nothing to justify our interference.
The judgment is affirmed.
All concur.